Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, corresponding claims 1, 12-14, 16-18, 20-23, with a first rigid layer and a second resilient layer of the outer shell and a transmission arm (details of a transmission), in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that combined search and examination of the alleged inventions would not be a serious burden. Under such circumstances, restriction is improper under MPEP §803, as set forth in the remarks. This is not found persuasive because the first rigid layer as a one-piece construction, the second resilient layer attached to the first rigid layer and the transmission arm of the group II (claims 1, 12-14, 16-18, 20-23) that could be searched in B26B19/04,46 and USPC class 30, 81, 15-16 with an additional unique text search and unique examination process “a first rigid layer and a second resilient layer of an outer shell” and a transmission, especially “a transmission arm”. 
Compared to groups I and III, structures of this claimed apparatus could be searched in B26B19/386, F21V33/00, 004, F21V33/04 and USPC class 30, 81 with an additional unique text search and unique examination process “a power source arrange between a motor and a charging receptacle” and in B26B3/00-08 with an additional unique text search and unique examination process “ejector or ejection structure”.
There would be a serious search and/or examination burden if restriction were not required because claims in each group above contain different features that require 
Most importantly, art applicable to one group would likely not be applicable to another group, thus leading to divergent examination processes.
Therefore, the requirement is still deemed proper and is therefore made FINAL. Claims 1, 12-14, 16-18, 20-23 are being examined below. Claims 2-11, 15, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2020 and 12/07/2021 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	 Therefore, the unnecessary information in the abstract, line 1 should be deleted -- A hair removal apparatus 
The lengthy specification (23 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, “the channel, the sides of the channel” lacks of antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure of the case or the connector frame or the channel of the blade assembly or refers to previously introduced structure.
Claim 20 recites “the internal cavity comprises a middle portion between the first end and the second end, the middle portion comprising parallel upper and lower surface” is unclear. See https://dictionary.cambridge.org/us/dictionary/english/cavity that is a hole or an empty space, therefore, as the claim is written, it is confusing because it appears that the cavity is a structure having parallel upper and lower surface. For examination purpose, the broadest reasonable interpretation, a middle portion of the inner cavity is formed by the parallel upper and lower surfaces.
Claims 21 and 22, “the open rear end of the shell…the open front end of the shell” lacks of antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this structure or refers a new structure or refers to previously introduced structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 14, 16, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi (US 2001/0017255) in view of Pai (US 5727273).
Regarding claim 1, Katsumi shows a hair removal apparatus (Figures 1-2) comprising: 
a curved shell (1, Figure 1) having an outer surface and defining an internal cavity extending along a length of the curved shell from an open rear end (Figure 3 shows a bottom cover to cover the case 1 for receiving a holder 2 therein) to an open front end of the shell (through hole 1A is for vibrating rods 13 exposing out to connect an inner blade 6); 
a core frame structure (the holder 2, Figures 2-3) defining a first end (the end having the vibrating rods 13) and an opposing second end (the end having two prongs connecting to two batteries 3), and comprising: 
a transmission (11, 12, 14, Figure 3) arranged toward the first end of the core frame structure, 
a charging receptacle (the two prongs as seen in Figures 3-4 and 10) arranged toward the second end of the core frame structure, and 
a motor (4) arranged between the transmission and the charging receptacle and coupled to the transmission, 
wherein the shell is configured to receive the core frame structure through the open rear end thereof so that the core frame structure is positioned in the internal cavity of the shell (Figures 8-9) such that the transmission is arranged near the open front end of the shell (as seen in Figure 1, the inner blade 6 is removable and the size of the through hole 1A is just enough for the vibrating rods 13 exposing and a horizontal cross section of the case 1 in Figures 8-9 shows a large cavity for receiving the holder 2; turning to Figure 3, the bottom cover 26 is removable, therefore, the holder 2 is intrinsically inserted to the case 1 through the open rear end); and 
a blade assembly engageable (6, 7 Figures 2) with the open front end of the shell and comprising a moving blade (6), the transmission (Figures 2-3 show the vibrating rods 13 connecting the blade 6) being coupled to the moving blade so that upon actuation of the motor, the moving blade reciprocates (Para. 27).
Based on Figures 1-3, 6, 8-9, the holder (2) appears inserting and removing from the open rear end of the case 1 (shell), but Katsumi exclusively discusses it. However, Pai’s Figure 6 shows a shell (31) having elongate hollow (311) for inserting or receiving a battery casing (2) and a transmission (33) from a rear opening of the shell.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had the core frame structure (the holder with a battery/ transmission) of Katsumi to be inserted from rear opening of the shell, as taught by Pai, since this is known way for the same purpose and in order to provide an evident that the battery and transmission (holder or core frame structure) can be inserted and removed from the rear opening of the shell.
Regarding claim 12, the modified apparatus of Katsumi shows that the curved shell comprises at least a first rigid layer formed as a one-piece construction (the case 1, Figures 8-9 of Katsumi).
Regarding claim 14, the modified apparatus of Katsumi shows that the open rear end of the shell is angled away from a longitudinal axis of the shell extending along the length thereof (see Figures 2-3 of Katsumi, the open rear end is angled or generally 90-degree angled away the a longitudinal axis of the shell in the lateral direction) and the second end of the core frame structure is correspondingly angled away from a longitudinal axis of the core frame structure extending along a length thereof (see Figures 2-3, the end at the through hole 1A is angled or generally 90-degree angled away the a longitudinal axis of the shell in the lateral direction).
Regarding claim 16, the modified apparatus of Katsumi shows that a transmission arm (13) comprising a mechanical coupling (14, 2E, 12, Figures 2-3 of Katsumi) for mechanically coupling the transmission arm with the transmission, wherein the transmission arm extends through the open front end of the shell for coupling with the blade assembly (Figure 2 of Katsumi, the vibrating rods 13 is exposing from the through hole 1A), and wherein the mechanical coupling between the transmission and the transmission arm causes the transmission arm to laterally reciprocate in response to actuation of the motor (Figure 3 and Para. 27 of Katsumi) and thereby causes lateral reciprocation of the moving blade relative to the length of the shell when the blade assembly is engaged with the open front end of the shell (Para. 27 and Figures 2 and 6).
Regarding claim 20, as best understood, the modified apparatus of Katsumi shows a middle portion of the internal cavity between the first end and the second end, is formed by parallel upper and lower surfaces (figure 7 of Katsumi below).

    PNG
    media_image1.png
    683
    709
    media_image1.png
    Greyscale


Regarding claim 22, as best understood, the modified apparatus of Katsumi teaches a method for assembling a hair removal apparatus (see claim 1 above), the method comprising: 
providing a shell (the case 1) comprising at least a curved (Figure1 of Katsumi) , first rigid layer with front and rear ends each having an opening, the shell defining a generally-linear internal cavity extending between the openings (see the discussion in claim 1 and 13 above); 
inserting a generally-linear shaped core frame structure into the opening of the rear end of the shell and through the generally-linear internal cavity of the shell, the core frame structure comprising at least a circuit board (5, Figure 4 of Katsumi), a motor (4), and a transmission (see the discussion in claim 1 above) coupled to a transmission arm (13), wherein the inserting causes the transmission arm to extend through the open front end of the shell (see Figure 2 of Katsumi and the discussion in claim 1 above); and 
engaging a blade assembly with the front end of the shell (Figure 6), the blade assembly comprising at least a blade housing (a housing of the blade 7), a moving blade (6), and a stationary blade (7), wherein the engaging causes the transmission arm to couple to the moving blade (Figures 2-3 of Katsumi).
Claims 13, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Pai and in view of Atthaus (US 5214851).
Regarding claim 13, the modified apparatus of Katsumi shows all of the limitations as stated in claims 1 and 12 above except a second resilient layer attached to the first rigid layer.
Atthaus shows a razor handle (Figure 1) comprising a housing (2) and a grip (23, Col. 4, lines 53-54 recites “a soft, vibration-dampening synthetic rubber”) attached to the handle or housing (2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle or case of Katsumi to have a soft, vibration-dampening synthetic rubber or grip (resilient) attached to a case (housing), as taught by Atthaus, in order to allow the handle to be resilient or soft to be comfortably held and aid preventing slips during shaving.
Regarding claim 21, as best understood, the modified apparatus of Katsumi shows the hair removal assembly (see the discussion in claim 1 above) comprising:
the shell comprising at least a first rigid layer coupled to a second resilient layer being attached to one another to form a handle (see the modification in claim 13 above), and comprising front and rear ends each having an opening, and a generally-linear internal cavity extending between the openings in the front and rear ends, the handle having a curvature forming a grip, the curvature extending between the front and rear ends (see the discussions in claims 1 and 13 above);
the core frame structure comprising a power source (3, Figure 3 of Katsumi) compartment with a first circuit board (5), the first circuit board is in electrical connection with a motor (4), the motor is coupled to the transmission and the transmission is coupled to the transmission arm, the core frame structure has a corresponding generally-linear shape designed to fit within the generally linear internal cavity of the shell by inserting the core frame structure into the open rear end of the shell so that the transmission arm extends through the open front end of the shell (see the discussion in claim 1 above), the second resilient layer is designed to create a waterproof tight seal to protect the core frame structure (see the discussion in claim 13 above and “vibration-dampening synthetic rubber” with the case is for a waterproof tight seal to protect the core frame structure); and
a blade assembly comprising a blade housing, a moving blade and a stationary blade, the transmission arm is designed to engage the moving blade (Figures 2-3 and 6 of Katsumi and see the discussion in claim 22 above).
Regarding claim 23, the modified apparatus of Katsumi shows all limitations in claim 22 above and attaching a second resilient layer of the shell to the curved first rigid layer to form a handle, the handle having a curvature forming a grip. See Atthaus’s razor handle including “a soft, vibration-dampening synthetic rubber” attached to the handle or housing (2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the handle or case of Katsumi to have a soft, vibration-dampening synthetic rubber or grip (resilient) attached to a case (housing), as taught by Atthaus, in order to allow the handle to be resilient or soft to be comfortably held and aid preventing slips during shaving.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Pai and in view of Royle (US 2009/0056142).
Regarding claim 17, Katsumi shows all of the limitations as stated in claims 1 and 16 above including a transmission arm receiver (Figure 3 of  Katsumi) coupled to the moving blade, but it does not define parallel side walls for receiving the transmission arm therein, and Katsumi  fails to discuss the blade housing arranged to retain the moving blade and a connector frame hingedly coupled to the blade housing so that the blade housing is hingedly moveable relative thereto, the connector frame defining a channel aligned with the transmission arm receiver and arranged to receive the transmission arm therethrough when the channel is inserted into the open front end of the shell to engage the blade assembly with the shell, as set forth in claim 17.
wherein, upon engagement of the blade assembly with the open front end of the shell, the transmission arm extends through the channel of the connector frame and laterally reciprocates against the parallel side walls of the transmission arm receiver to cause lateral reciprocation of the moving blade in response to actuation of the motor.
Royle shows a shaving head (Figures 1-3) connected a motor housing (33, Figure 3), wherein the shaving head has a blade housing (24) arranged to retain a moving blade (22, Figure 2)  and a connector frame (28) hingedly coupled to the blade housing (Figures 1-2) so that the blade housing is hingedly moveable relative thereto (Para. 24), the connector frame defining a channel (26) aligned with a transmission arm receiver (263, Figure 2) and arranged to receive a transmission arm (271) therethrough.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade assembly of Katsumi to have a blade housing arranged to retain a moving blade and a connector frame hingedly coupled to the blade housing so that the blade housing is hingedly moveable relative thereto, the connector frame defining a channel aligned with a transmission arm receiver and arranged to receive a transmission arm therethrough, as taught by Royle, in order to allow the blade assembly to pivot during shaving.
In doing so, upon engagement of the blade assembly with the open front end of the shell, the transmission arm extends through the channel of the connector frame and laterally reciprocates against the parallel side walls of the transmission arm receiver to cause lateral reciprocation of the moving blade in response to actuation of the motor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Katsumi in view of Pai and  in view of Shiba (US 2006/0021228)
Regarding claim 18, as best understood, Katsumi shows all of the limitations as stated in claims 1 and 16 above except a channel defines notches on opposing parallel sides of the channel, the notches of the sides of the channel being received by a resilient prong structure arranged about the open front end of the shell so as to engage the blade assembly with the shell.
Shiba shows a shaver (Figure 2) including a channel (a case 42 has many channel, Figure 8) defines notches (where are catches 49, Figure 8) on opposing parallel sides of the channel, the notches of the sides of the channel being received by a resilient prong structure (hook 59, Figure 8 and Para. 30, since these hooks and catches are snap-on features, the hooks or catches have a certain degree of resilient, in order to allow the blade assembly to be removably attach the case 42) arranged about the open front end of the shell so as to engage the blade assembly with the shell.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade assembly of Katsumi to have a channel defines notches on opposing parallel sides of the channel, the notches of the sides of the channel being received by a resilient prong structure arranged about an open front end of a case so as to engage the blade assembly with the case (shell), as taught by Shiba, since this is known an alternative way for the same purpose of removably attached  the blade assembly to the shell (case).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        1/28/2022